Attorney’s Docket Number: 191600US
Filing Date: 12/12/2019
Continuity Data: RCE filed on 09/12/2022
Claimed Foreign Priority Date: none
Applicants: Li et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Request for Continued Examination (RCE)             filed on 09/12/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's amendment filed on 09/12/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2-4 and 12-14, and added new claims 21-24. However, new claims 21-24 require the gate contact region to be disposed in the first/second SRAM and not disposed in the second/first SRAM, thus do not read on Species 1, as identified in the restriction requirement filed on 06/16/2021 (see, e.g., Fig. 3: gate contact region 306 straddles both the first and second SRAMs). Claims 21-24 are instead directed to non-elected Species 2 (see, e.g., Fig. 6: gate contact region 306 is only located in one of the two adjacent SRAMs).  
Accordingly, pending in this application are claims 1, 5-11, and 15-24, with claims 21-24 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. The election was made without traverse in the reply filed on 08/10/2021.

Response to Amendment
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 102, as previously formulated in the Final Office action mailed on 07/01/2022. Accordingly, all previous rejections are withdrawn. However, new grounds for rejection are resented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujiwara et al. (US2021/0098467).

Regarding Claim 1, Fujiwara (see, e.g., Figs. 6-8 and Par. [0031]-[0048]) shows all aspects of the instant invention, including a static random access memory (SRAM) (e.g., 400) comprising:
- a first SRAM cell (e.g., bit cell 410) having:
a pull-down (PD) transistor (e.g., PD0)
and a pass-gate (PG) transistor (e.g., PG0) coupled to the PD transistor
- a second SRAM cell (e.g., bit cell 450), the second SRAM cell being adjacent to the first SRAM cell and having:
a PD transistor (e.g., PD0)
a PG transistor (e.g., PG0) coupled to the PD transistor of the second SRAM cell
- a gate contact region (e.g., G contact/Via 444) coupled to a gate region of the PG transistor of the first SRAM cell (e.g., poly gate 422), wherein the gate contact region is offset from a midpoint between the first SRAM cell and the second SRAM cell (see, e.g., Fig. 7).
Regarding Claim 5, Fujiwara (see, e.g., Figs. 6-7) shows that the gate contact region (e.g., G contact/Via 444) is disposed above a channel of the PG transistor of the first SRAM cell (e.g., PG0/ fin 414).
Regarding Claim 6, Fujiwara (see, e.g., Figs. 6-7) shows that the gate region (e.g., poly gate 422) is disposed between the gate contact region (e.g., G contact/Via 444) and the channel of the PG transistor of the first SRAM cell (e.g., PG0/ fin 414).
Regarding Claim 7, Fujiwara (see, e.g., Figs. 6-7) shows that each of the PD transistor and the PG transistor of the first SRAM cell (e.g., PD0 and PG0 of 410, respectively) is a fin field-effect transistor (FinFET).
Regarding Claim 8, Fujiwara (see, e.g., Fig. 7) shows that the PD transistor and the PG transistor of the first SRAM cell (e.g., PD0 and PG0 of 410, respectively) share the same fin (e.g., fin 414).
Regarding Claim 9, Fujiwara (see, e.g., Figs. 7-8 and Par. [0022]) shows that the first SRAM cell (e.g., 410) comprises a pull-up (PU) transistor (e.g., PU0) coupled to the PG transistor (e.g., PG0) of the first SRAM cell, the PU transistor being a p-type metal-oxide-semiconductor (PMOS) transistor.
Regarding Claim 10, Fujiwara (see, e.g., Figs. 7-8 and Par. [0022]) shows that each of the PD transistor (e.g., PD0), the PU transistor (e.g., PU0), and the PG transistor (e.g., PG0) of the first SRAM cell (e.g., 410) is a fin field-effect transistor (FinFET), wherein the PD transistor and the PG transistor are implemented with a first fin (e.g., fin 414), and wherein the PU transistor is implemented with a second fin (e.g., fin 412).
Regarding Claim 11, Fujiwara (see, e.g., Figs. 6-8 and Par. [0031]-[0048])  shows all aspects of the instant invention, including a method for fabricating a static random access memory (SRAM) (e.g., 400) comprising:
- forming a first SRAM cell (e.g., bit cell 410) by forming a pull-down (PD) transistor (e.g., PD0) and forming a pass- gate (PG) transistor (e.g., PG0) coupled to the PD transistor
- forming a second SRAM cell (e.g., bit cell 450) adjacent to the first SRAM cell by forming a PD transistor (e.g., PD0) and forming a PG transistor (e.g., PG0) coupled to the PD transistor of the second SRAM cell
- forming a gate contact region (e.g., G contact/Via 444) coupled to a gate region of the PG transistor of the first SRAM cell (e.g., poly gate 422), wherein the gate contact region is offset from a midpoint between the first SRAM cell and the second SRAM cell (see, e.g., Fig. 7).
Regarding Claims 15-20, see comments stated above in Par. 9-14 with regards to Claims 5-10 respectively, which are considered repeated here, as applied to the method for fabricating a static random access memory (SRAM).

Response to Arguments
Applicant’s arguments filed on 09/12/2022 with respect to the claims have been considered but are moot in view of the new grounds for rejections.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814